Name: Council Regulation (EEC) No 1568/84 of 4 June 1984 supplementing the Annex to Regulation (EEC) No 3/84 introducing arrangements for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 84 Official Journal of the European Communities No L 151 /5 COUNCIL REGULATION (EEC) No 1568/84 of 4 June 1984 supplementing the Annex to Regulation (EEC) No 3/84 introducing arrange ­ ments (or movement within the Community of goods sent from one Member State for temporary use in one or more other Member States commercial samples without thereby increasing the risk of fraud ; Whereas the Annex to the Regulation should conse ­ quently be supplemented so that such commercial samples may be eligible under the arrangements as from their implementation, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the list of goods eligible under the arrange ­ ments for movement within the Community, intro ­ duced by Regulation (EEC) No 3/84 (4), is annexed thereto ; whereas, when adopting that Regulation, the Council proposed to continue its examination of the proposal from the Commission with a view to a possible extension of the arrangements to other goods, taking account, however, of the risk of fraud ; Whereas a further examination has led to the conclu ­ sion that the arrangements may be extended to certain Article 1 The Annex to Regulation (EEC) No 3/84 is hereby supplemented by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1984. For the Council The President J. DELORS (') OJ No C 227, 8 . 9 . 1981 , p. 3 . 0 OJ No C 40, 15. 2. 1982, p. 35. (3) OJ No C 343, 31 . 12. 1981 , p. 1 . (4) OJ No L 2, 4. 1 . 1984, p. 1 . No L 151 /6 Official Journal of the European Communities 7. 6 . 84 ANNEX III . COMMERCIAL SAMPLES (a) Definition For the purposes of this Annex 'commercial samples' means articles, except for articles in solid precious metals as listed below, which are representative of a particular category of goods already produced, or are examples of goods the production of which is contemplated, on condition that : 1 . they are imported into the Member State of temporary use by a person in the course of his business solely for the purpose of being shown or demonstrated there for the soliciting of orders for goods to be supplied from another Member State ; 2. they are not sold or put to normal use except for purposes of demonstration, nor used in any way for hire or reward while they are in the Member State of temporary use ; 3 . identical articles are not brought in by the same person in such quantity that, taken as a whole, they no longer constitute samples under ordinary commercial practices ; 4. in the case of sets of porcelain tableware, crystalware and cutlery, spoons and forks in base metals plated or rolled in precious metals, they are merely articles representative of those sets ; 5 . they are owned by a person established in a Member State other than the State of temporary use ; 6. they are capable of identification on reconsignment ; 7. even where the articles are consumable, they are reconsigned in the same state without preju ­ dice to Article 11 (2). (b) List of commercial samples referred to in point (a) 1 . Varnishes, lacquers, distempers, paints and similar articles ; 2. Putty, mastics, sealants, glues and similar products ; 3 . Upkeep, cleaning and household products ; 4. Pyrotechnic articles ; 5 . Photographic or cinematographic plates, films, paper and cards, and chemicals for photographic use ; 6. Saddlery and travel goods, bags, satchels, briefcases and similar articles, footwear, of leather or other materials ; 7 . Household utensils and similar articles ; 8 . Basketware and wickerwork articles ; 9 . Articles made of paper or cardboard, whether or not surface-coated ; 10 . Books, stationery and booksellers' articles ; 1 1 . Clothing and accessories, including fashion collections, but excluding furs and jewellery ; 12. Haberdashery ; 13 . Gloves ; 14. Stockings, socks, tights and underwear ; 1 5 . Household linen ; 1 6 . Tents and other articles of camping equipment in all materials ; 1 7. Headgear ; 18 . Umbrellas, sunshades, walking-sticks, canes, whips and crops ; 1 9 . Tiles and paving stones ; 20 . Sanitary ware ; 21 . Tableware and articles used for domestic or toilet purposes ; 22. Glassware , crystalware and mirrors ; 23 . Handtools ; 24. Cutlery, spoons and forks ; 25. Locks, plates, fittings and similar metal articles ; 26 . Lamps and light-fittings ; 27 . Optical instruments and apparatus ; 7. 6. 84 Official Journal of the European Communities No L 151 /7 28. Medical, surgical, dental and veterinary instruments, appliances and equipment, including for para-medical uses ; 29 . Toys, games and sports requisites ; 30. Decorations and furnishings, wallcoverings ; 31 . Domestic electrical appliances ; 32. Gardening equipment ; 33 . Security systems (fire, theft) ; 34. Musical instruments ; 35. Domestic furniture ; 36 . Accessories for pets ; 37 . Accessories for the care of babies ; 38. Bicycles and accessories ; 39 . Clocks and watches ; 40 . Artists' materials ; 41 . Printing plates for use with lithographic and flexograph presses ; 42. Accessories for cars and other means of transport ; 43. Smokers' requisites ; 44. Articles for hairdressers.